


EXHIBIT 10.2




 SHARE EXCHANGE AGREEMENT




by and among




Integrated Energy Solutions, Inc.

a Nevada corporation;




Atlantic-Pacific, LLC,

an Indiana limited liability company




and




Robert Rosinski,

the sole member of

Atlantic-Pacific, LLC




Dated as of November 20, 2014

 














--------------------------------------------------------------------------------







SHARE EXCHANGE AGREEMENT




This SHARE EXCHANGE AGREEMENT (the “Agreement”) is entered into as of November
20, 2014 by and among Integrated Energy Solutions, Inc., a Nevada corporation
located at 480 Forest Avenue, Suite 1 Locust Valley, NY 11560 (the “Company” or
“Integrated Energy”), Atlantic-Pacific, LLC, an Indiana limited liability
company located at 2180 Greenvalley Drive, Crown Point, IN 46307
(“Atlantic-Pacific”) and Robert Rosinski, an individual and the sole member of
Atlantic Pacific (the “Member” and together with the Company and
Atlantic-Pacific, the “Parties” and each, a “Party”).  




WHEREAS, the Member owns 100% of the member interests in Atlantic-Pacific
representing 100% of the equity interest in Atlantic-Pacific (the “Shares”);




WHEREAS, the Member believes that it is in his best interests to exchange (the
“Exchange”) all of the Shares for the Exchange Shares (as defined herein);




WHEREAS, the Company believes it is in its best interests and that of its
shareholders to acquire all of the Shares in exchange for the issuance of the
Exchange Shares, all upon the terms and subject to the conditions set forth in
this Agreement; and




WHEREAS, it is the intention of the Parties that the Exchange qualify as a
tax-free organization under Section 368(a)(1)(B) of the United States Internal
Revenue Code of 1986, as amended, and a transaction in securities exempt from
registration or qualification under the Securities Act of 1933, as amended (the
“Securities Act”).




NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

ARTICLE I

SHARE EXCHANGE




Section 1.01

Incorporation of Recitals. The recitals set forth hereinabove are incorporated
herein by reference with the same force and effect as if fully set forth
hereinafter.

Section 1.02

The Exchange.

(a)

On the terms and subject to the conditions set forth in this Agreement, the
Member shall assign, transfer and deliver, free and clear of all Liens (as
defined herein), all of the Shares, which shall be free and clear of any and all
Liens, in exchange for that certain number of shares (the “Exchange Shares”) of
Series B Preferred Stock of the Company, par value $0.001 per share, designated
in accordance with the Certificate of Designations, Rights and Preferences,
substantially in the form attached hereto as Exhibit A, that is equal to ten
(10%) percent of the total number of shares of Series B Preferred Stock that the
Company is authorized to issue.  








1







--------------------------------------------------------------------------------













(b)

As the result of the Exchange, (i) Integrated Energy shall acquire 100% of the
membership interests of Atlantic-Pacific; (ii) Atlantic-Pacific shall become a
wholly owned subsidiary of Integrated Energy and (iii) the Member shall be
entitled to receive the Exchange Shares.  Further, following the Exchange, upon
the Company’s entering into a credit facility pursuant to which at least
$700,000 is funded to the Company, the Company shall allocate to
Atlantic-Pacific $100,000 of such funds to be used by Atlantic-Pacific for
working capital.




Section 1.03

Assignment and Assumption of Liabilities.  Upon Closing (as defined below), all
financial and contractual obligations and liabilities of Atlantic-Pacific
incurred prior to and due as of or after the date hereof (the “Atlantic-Pacific
Liabilities”) shall be assigned to and assumed by Integrated Energy.  

Section 1.04

Closing.  The closing (the “Closing”) of the transactions contemplated by this
Agreement (the “Transactions”) shall take place on such date that all conditions
precedent and obligations of the Parties to consummate such Transactions
contemplated hereby and are satisfied or waived, at such location to be
determined by the Company or such other date and time as the Parties may
mutually determine (the “Closing Date”).

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF ATLANTIC-PACIFIC, LLC




Atlantic-Pacific and the Member represent and warrant to Integrated Energy,
jointly and severally, that, as of the date hereof, except for those
representations and warranties that speak of a different date:




Section 2.01.

Organization.  Atlantic-Pacific is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Indiana and
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now conducted;




Section 2.02

Authorization. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action, including action by the members, as required
by applicable law and this Agreement has been duly executed by an authorized
signatory;




Section 2.03.

Enforceability.  This Agreement constitutes a legal, valid, and binding
obligation of Atlantic-Pacific, enforceable against Atlantic-Pacific in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, or principles of equity;




Section 2.04.

No Conflicts.  The execution and delivery of this Agreement by P
Atlantic-Pacific and the performance by Atlantic-Pacific of its obligations
hereunder in accordance with the terms hereof (i) will not require the consent
of any third party or governmental entity under any laws, and (ii) will not
violate any laws applicable to Atlantic-Pacific;





2







--------------------------------------------------------------------------------
















Section 2.05.

No Litigation. (a) There is no pending or threatened judicial or administrative
proceeding or investigation affecting Atlantic-Pacific or the Member that (i) if
resolved adversely would have a material adverse effect on the business of
Atlantic-Pacific (the “Business”), or (ii) could reasonably be expected to
impair its ability to consummate the Exchange, and (b) neither Atlantic-Pacific
nor the Member are aware of any judicial or administrative decision affecting it
that could reasonably be expected to impair its ability to consummate the
Exchange;




Section 2.06. Capitalization.

The authorized capitalization consists solely of membership interests, of which
the Member owns 100% and there are no outstanding options, warrants or other
rights to purchase membership interests of Atlantic-Pacific;




Section 2.07. Tax Matters.  Atlantic-Pacific has filed all Tax Returns that it
was required to file with respect to itself and the Business, and has paid all
Taxes owing, except (i) where the failure to file Tax Returns or to pay Taxes
could not reasonably be expected to have a material adverse effect, or (ii)
where the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
Atlantic-Pacific has established adequate reserves in accordance with GAAP.
 “Taxes” means (A) all income taxes (including any tax on or based upon net
income, gross income, income as specially defined, earnings, profits or selected
items of income, earnings or profits) and all gross receipts, sales, use, ad
valorem, transfer, franchise, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profits taxes,
alternative or add-on minimum taxes, customs duties and other taxes of any kind
whatsoever, together with all interest and penalties, additions to tax and other
additional amounts imposed by any Governmental Entity on such entity, and (B)
any liability for the payment of any amount of the type described in the
immediately preceding clause (A) as a result of being a “transferee” (within the
meaning of Section 6901 of the Code or any other applicable law) of another
entity, a member of an affiliated or combined group, a contract or otherwise.
  Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule,
exhibit or attachment thereto;




Section 2.08. Permits.  Atlantic-Pacific has each license, franchise, permit,
certificate, approval or other similar authorization required in connection with
the conduct of, or otherwise affecting or relating in any way to, the Business
(the “Permits”).  The Permits are valid and in full force and effect;
Atlantic-Pacific is not in default, and no condition exists that with notice or
lapse of time could constitute a default, under the Permits; no proceedings are
pending or threatened to revoke or amend any Permit; the Permits are freely
assignable; and none of the Permits shall be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated by
this Agreement; and




Section 2.09 Books and Records.  The minute books and other similar records of
Atlantic-Pacific contain complete and accurate records of all actions taken at
any meetings of Atlantic-Pacific, board of directors or any committee thereof
and of all written consents executed in lieu of the holding of any such meeting.
 The books and records of Atlantic-Pacific, as previously made available to the
Company, accurately reflect the assets, liabilities, business,





3







--------------------------------------------------------------------------------













financial condition and results of operations of Atlantic-Pacific and have been
maintained in accordance with good business and bookkeeping practices.


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF

THE MEMBER




The Member represents and warrants to Integrated Energy that, as of the date
hereof, except for those representations and warranties that speak of a
different date:




Section 3.01

Good Title.  The Member is the record and beneficial owner, and has good title
to, the Shares, with the full right and authority to sell and deliver such
Shares, free and clear of any and all liens, encumbrances, pledges, security
interests, claims, charges, options, rights of first refusal, proxies, voting
trusts, or agreements, transfer restrictions under any equity holder or similar
agreement or any other restriction or limitation whatsoever, including any
contract granting any of the foregoing (collectively, “Liens”), to Integrated
Energy pursuant to the Exchange.  Integrated Energy, as the new owner of such
Shares, will receive good title to such Shares, free and clear of all Liens;




Section 3.02

Power; Enforceability. The Member is of majority age and has the legal capacity
to execute and deliver this Agreement and consummate the transactions
contemplated hereby, and to perform their obligations under this Agreement.
 This Agreement constitutes a legal, valid, and binding obligation of the
Member, enforceable against the Member in accordance with its terms, except as
may be limited by bankruptcy, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity;




Section 3.03

No Conflicts.  The execution and delivery of this Agreement by the Member and
the performance by the Member of his obligations hereunder in accordance with
the terms hereof (i) will not require the consent of any third party or
governmental entity under any laws, (ii) will not violate any laws applicable to
the Member or the Shares and (iii) will not violate or breach any contractual
obligation to which the Member is a party or under which the Shares are bound;




Section 3.04

Acquisition of the Exchange Shares for Investment.    




(a)

Purchase Entirely for Own Account.  The Exchange Shares proposed to be acquired
by the Member hereunder will be acquired for investment for the Member’s own
account and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Member has no present intention of
selling, granting any participation in or otherwise distributing the Exchange
Shares, except in compliance with applicable securities laws.  The Member
further represents that he does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participation to such
Person with respect to the Exchange Shares.  For purposes of this Agreement,
“Person” means any individual, partnership, corporation, association, joint
stock company, trust, joint venture, unincorporated





4







--------------------------------------------------------------------------------













organization or governmental entity (or any department, agency or political
subdivision thereof) or other entity.




(b)

The Member (i) can bear the economic risk of his investment and (ii) possesses
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of his investment in Integrated
Energy and its securities.




(c)

The Member understands that the Exchange Shares are not registered under the
Securities Act and that the issuance hereof to the Member is intended to be
exempt from registration under the Securities Act pursuant to Regulation D
promulgated thereunder (“Regulation D”).  The Member is an “accredited
investor,” as such term is defined in Rule 501 of Regulation D or, if not an
accredited investor, otherwise meets the suitability requirements of Regulation
D and Section 4(a)(2) of the Securities Act (“Section 4(a)(2)”).  The
certificate representing the Exchange Shares issued to the Member shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable Securities Laws (as defined herein):







“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”




“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”




(d)

The Member acknowledges that neither the Securities and Exchange Commission (the
“SEC”), nor the securities regulatory body of any state or other jurisdiction,
has received, considered or passed upon the accuracy or adequacy of the
information and representations made in this Agreement;




(e)

The Member acknowledges that he has carefully reviewed such information as he
has deemed necessary to evaluate an investment in Integrated Energy and its
securities.  To the full satisfaction of the Member, he has been furnished all
materials that he has requested relating to Integrated Energy and the issuance
of the Exchange Shares hereunder.  Notwithstanding the foregoing, nothing herein
shall derogate from or otherwise modify the representations and warranties of
Integrated Energy set forth in this Agreement, on which the Member has relied in
making an exchange of the Shares for the Exchange Shares;








5







--------------------------------------------------------------------------------













(f)

The Member understands that the Exchange Shares may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Exchange Shares or any available exemption from
registration under the Securities Act, the Exchange Shares may have to be held
indefinitely and the Member further acknowledges that the Exchange Shares may
not be sold pursuant to Rule 144 promulgated under the Securities Act unless all
of the conditions of Rule 144 are satisfied, including, without limitation,
Integrated Energy compliance with the reporting requirements under the Exchange
Act; and




Section 3.05

Additional Legend; Consent.  Additionally, the Exchange Shares will bear any
legend required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended and the
Member consents to Integrated Energy making a notation on its records or giving
instructions to any transfer agent of the Exchange Shares in order to implement
the restrictions on transfer of the Exchange Shares.




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF INTEGRATED ENERGY SOLUTIONS, INC.




Integrated Energy represents and warrants to Atlantic-Pacific and the Member
that, as of the date hereof, except for those representations and warranties
that speak of a different date:




Section 5.01

Organization; Authority.




(a)

Integrated Energy is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now conducted and as currently proposed to be
conducted.  Integrated Energy is duly qualified or authorized to do business and
is in good standing under the laws of each jurisdiction in which it owns or
leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization.  Integrated Energy has made available to Atlantic-Pacific and the
Member true, complete and accurate copies of its articles of incorporation and
by-laws, and any amendments thereto or restatements thereof, as in effect on the
date hereof;




(b)

The execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated hereby will not, violate any provision of the
articles of incorporation or by-laws of Integrated Energy.  Integrated Energy
has full power and authority to enter into this Agreement and consummate the
transactions contemplated hereby; and




(c)

This Agreement constitutes the valid and binding obligation of Integrated
Energy, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity.











6







--------------------------------------------------------------------------------







 




ARTICLE V

 

COVENANTS




Section 6.01

Securities Law Compliance.  Each of Integrated Energy and Atlantic-Pacific
understands and agrees that the consummation of this Agreement, including the
issuance of the Exchange Shares to the Member in exchange for the Shares upon
Closing as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act and applicable state statutes.  Each of Integrated
Energy and Atlantic-Pacific agree that such transactions shall be consummated in
reliance on exemptions from the registration requirements of such statutes,
which depend, among other items, on the circumstances under which such
securities are acquired.  Furthermore, in connection with the transactions
contemplated by this Agreement, Integrated Energy and Atlantic-Pacific shall
each file, with the assistance of the other and their respective legal counsel,
such notices, applications, reports or other instruments as may be deemed by
them to be necessary or appropriate in an effort to document reliance on such
exemptions, and the appropriate regulatory authority in the state where the
Member resides, unless an exemption requiring no filing is available in such
jurisdiction, all to the extent and in the manner as may be deemed by the
Parties to be appropriate.




Section 5.02

Further Assurances.  Subject to the terms and conditions herein provided, each
Party shall use its reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.




ARTICLE VI




INDEMNIFICATION




Section 6.01.  The Member shall indemnify and hold harmless Integrated Energy
and its officers, directors, shareholders, employees, attorneys, accountants,
representatives and agents from and against any and all losses, damages, fees,
costs, expenses, obligations and liabilities (collectively, the “Liabilities”)
or actions, investigations, inquiries, arbitrations, claims or other
governmental or administrative agency proceedings in respect thereof, including
enforcement of this Agreement (collectively, the “Actions” and together with the
Liabilities, the “Losses”), arising out of or based on (i) any inaccuracy in or
any breach of any representation of Atlantic-Pacific or the Member contained in
this Agreement, or misrepresentations made hereunder or (ii) a material breach
of any covenant or agreement of Atlantic-Pacific or the Member in this Agreement
or any related agreement.




Section 6.02.  Integrated Energy shall indemnify the Member from and against any
and all Losses to which it may become subject arising out of or based on (i) any
inaccuracy in or any breach of any representation of Integrated Energy contained
in this Agreement, or misrepresentations made hereunder or (ii) a material
breach of any covenant or agreement of Integrated Energy in this Agreement or
any related agreement.








7







--------------------------------------------------------------------------------













Section 6.03.  Without limiting the foregoing, Losses include, but are not
limited to, all reasonable legal fees, court costs and other expenses incurred
in connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement.




Section 6.04.  The indemnification provided for in this Article VI shall survive
the consummation of the Transactions contemplated hereby.




ARTICLE VII

MISCELLANEOUS




Section 6.01

Brokers.  Each Party agrees that there were no finders or brokers involved in
bringing the Parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement.  Each Party agrees to indemnify the
other against any claim by any third Person for any commission, brokerage or
finder’s fee arising from the transactions contemplated hereby based on any
alleged agreement or understanding between the indemnifying party and such third
Person, whether express or implied, from the actions of the indemnifying party.




Section 6.02

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New Jersey, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New Jersey or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New Jersey. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
New Jersey, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

 

Section 6.03

Notices.  All notices or other communications required or permitted by this
Agreement shall be in writing and addressed as follows:




If to Integrated Energy:

Integrated Energy Solutions, Inc.

480 Forest Avenue, Suite 1

Locust Valley, NY 11560

Attn: Ernest Remo, Chief Executive Officer




With Copies to:

Lucosky Brookman LLP

101 Wood Avenue South, 5th Fl





8







--------------------------------------------------------------------------------













Woodbridge, NJ 08830

Attn: Scott E. Linsky




If to Atlantic-Pacific, LLC:

Atlantic-Pacific, LLC

2180 Greenvalley Drive

Crown Point, IN 46307

Attn: Robert Rosinski, Manager




If to the Member:

Robert Rosinski

Atlantic-Pacific, LLC

2180 Greenvalley Drive

Crown Point, IN 46307




or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.




Notice shall be deemed to have been duly received:




(a)

if given email, when transmitted and the appropriate confirmation received, as
applicable, if transmitted on a business day and during normal business hours of
the recipient, and otherwise on the next business day following transmission;




(b)

if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mail; and




(c)

if given by courier, messenger or other means, when received or personally
delivered and, in any such case, addressed as indicated herein, or to such other
addresses as may be specified by any Party to the other Parties pursuant to
notice given by such Party in accordance with the provisions of this Section
6.03.




Section 6.04

Attorneys Fees.  In the event that any Party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the prevailing Party shall be reimbursed by the losing Party for all
costs, including, without limitation, reasonable attorneys’ fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.




Section 6.05

Third Party Beneficiaries.  This contract is strictly between Integrated Energy,
Atlantic-Pacific and the Member and, except as specifically provided, no other
Person shall be deemed to be a third party beneficiary of this Agreement.




Section 6.06

Expenses.  Each of Integrated Energy and Atlantic-Pacific shall bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with this Agreement and any other agreements in connection
therewith, the Exchange or any of the other transactions contemplated hereby.








9







--------------------------------------------------------------------------------













Section 6.07

Entire Agreement.  This Agreement and the related documents referenced herein
represent the entire agreement between the Parties relating to the subject
matter hereof, and supersedes all prior agreements, understandings and
negotiations, written or oral, with respect to such subject matter.




Section 6.08

Survival; Termination.  The representations, warranties and covenants of the
respective Parties shall survive the consummation of the transactions herein
contemplated for a period of one year.




Section 6.09

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which taken together shall be but
a single instrument.  Signatures delivered by email shall be deemed original
signatures.




Section 6.10

Independent Counsel.  Atlantic-Pacific and Member acknowledge that they have
been provided with an opportunity to consult with their own legal counsel and
tax or other advisors with respect to this Agreement.




Section 6.11

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law or in
equity, and may be enforced concurrently therewith, and no waiver by any Party
of the performance of any obligation by the other shall be construed as a waiver
of the same or any other default then, theretofore or thereafter occurring or
existing.  This Agreement may by amended by a writing signed by all Parties,
with respect to any of the terms contained herein, and any term or condition of
this Agreement may be waived or the time for performance may only be extended by
a writing signed by the Party or Parties for whose benefit the provision is
intended.



















[Signature pages follow]





10







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above, and the corporate Parties have caused this
Agreement to be executed by their respective officers, hereunto duly authorized.







INTEGRATED ENERGY SOLUTIONS, INC.







By: /s/ Ernest Remo

Name: Ernest Remo

Title: Chief Executive Officer







ATLANTIC-PACIFIC, LLC







By: /s/ Robert Rosinski

Name: Robert Rosinski

Title: Manager







MEMBER







/s/ Robert Rosinski___________________

ROBERT ROSINSKI, individually






















[Signature page to the Agreement]

















11





